Case 3:20-cv-00569-MPS Document 15-6 Filed 04/30/20 Page 1 of 2




                       EXHIBITT
     Case 3:20-cv-00569-MPS Document 15-6 Filed 04/30/20 Page 2 of 2




                   Second Declaration of Dianthe Martinez-Brooks


1. I am currently in custody at Danbury FCI in the minimum security women's camp (the
   "Camp." My Bureau of Prisons ("BOP") Register Number is 71331 -050.

2. Staff did not take the temperatures of the women in the camp on April27, 28, or 29.

3. One of the women in the camp is pregnant. She was placed in quarantine on April6,
   2020 in D Dorm and told she would be leaving on April28, 2020. However, she was then
   told that she would not be leaving until May 11, 2020.

4. I am aware of multiple women at the camp who were told they would be leaving for
   home confinement and even given dates for their departure but then later told they are
   ineligible for home confinement based on the new criteria being used.

5. I declare under the penalty of perjury that the contents of this declaration are true and
   correct to the best of my knowledge. I will sign a hard copy of this declaration at my
   earliest opportunity.


                                                  Is/
                                          Dianthe Martinez-Brooks

                                          April 30, 2020




                                              1
